Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 10 have been amended.  
Claims 3, 8, 9, 12, 17, and 18 are original claims.  
Claims 2, 4-7, 11, and 13-16 have been canceled.
Claims 1, 3, 8-10, 12, 17, and 18 are currently pending in the application and are considered below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 8-10, 12, 17, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Regarding claims 1-15, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter (i.e., Step 1, MPEP 2106.03). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (i.e., Step 2A, MPEP 2106.04), and if so, it 
	Eligibility Step One
	In the instant case, claims 1, 3, 8, and 9 are directed towards a system (i.e., machine), and claims 10, 12, 17, and 18 are directed towards a method (i.e., process). Thus, each of the claims falls within one of the four statutory categories. However, as discussed below, claims 1, 3, 8-10, 12, 17, and 18 are directed to a non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea.
	Eligibility Step 2A, Prong One 
	Under Step 2A, Prong One, a claim is eligible unless it recites a judicial exception (an abstract idea, a law of nature, or natural phenomenon). 
	Claims 1 and 10 are substantially similar and recite a judicial exception illustrated by:
	receive occurrence information of a handling operation from each point in a manufacturing and distribution chain of the cosmetic product; 
	output a result to signify that each predetermined point in the manufacturing and distribution chain of the cosmetic product has provided the occurrence information of a handling operation; 
	receive code information, from a packaging location in the manufacturing and distribution chain, which corresponds to code information applied to a packaging of the 
	receive information from a user inquiring about the cosmetic product; and 
output information about the cosmetic product to the user in response to the received information, 
	receive code information corresponding to code information from a cosmetic product package at a retail location; 
	determine if the received code information corresponds to stored code information received from the packaging location that is stored; and output information about the cosmetic product based on the determination result that verifies that the cosmetic product has been transported along an expected manufacturing and distribution chain to the retail location.  
	As such, the claims broadly recite functions associated with receiving occurrence information of handling operations, outputting a result, receiving code information, storing code information. The claims merely amount to transmitting and receiving information, collection information, analyzing/comparing information, and displaying results of the analyzing/comparing.
	Certain Methods of Organizing Human Activity 
Certain Methods of Organizing Human Activity may include: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social Certain Methods of Organizing Human Activity” grouping of abstract ideas.
	Eligibility Step 2A, Prong Two
	Under Step 2A, Prong Two, it must be determined if the claim recites additional elements that integrate the judicial exception into a practical application.
	The judicial exception is not integrated into a practical application because the claims recite additional elements of a system comprising processing circuitry to perform the claimed functions and a [mobile] user device in a manner which implies the claimed invention is comprised of generic components programmed to perform generic functions. The specification states, “FIG. 4 depicts a user operation at a retail location according to an embodiment. In the embodiment, the user is operating a mobile device 401 (such as a "smartphone"). However, any other type of mobile device may be used, such as a laptop computer, a tablet device, or the like ,” (0039), “FIG. 10 is a more detailed block diagram illustrating an exemplary user device 401 according to certain embodiments of the present disclosure. In certain embodiments, user device 401 may be a smartphone. However, the skilled artisan will appreciate that the features described herein may be adapted to be implemented on other devices (e.g., a laptop, a 
	The use of broad, functional terms used to disclose the additional elements illustrates that the abstract idea is a computer-implemented abstract idea performed by computing devices performing generic computer functions using a standard operating system and software language. Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the claim simply invokes a system and computing components as tools to perform an existing process of transmitting, receiving, and analyzing data. Additionally, the Examiner notes that the claim language does no more than generally link a judicial exception to a particular technological environment. Additionally, the Examiner notes the type of information 
	The claim(s) does/do not include additional elements that are sufficient to integrate the judicial exception into a practical application in a manner that imposes  meaningful limit on the judicial exception because the system and components performing the steps are recited at a high-level of generality (i.e., as generic system components performing generic computer functions of receiving information associated with handling operations from each point in a manufacturing and distribution chain of a cosmetic product, outputting a result of an operation, receiving code information which corresponds to code information applied to a packing of the cosmetic product, receiving information from a user inquiring about the cosmetic product, and outputting information to the user) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
	Eligibility Step 2B
	It is possible that a claim does not “integrate” a recited judicial exception is nonetheless patent eligible. The additional elements are considered both individually and in combination to determine whether they amount to significantly more than the judicial exception.
	As discussed above, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the 
	As such, the additional elements of claims 1 and 10 do not add anything significant to the abstract idea. The claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea. The claims are not patent eligible.
	Claims 3 and 12 merely further embellish the abstract idea as related to describing the information about the cosmetic product. The claims do not add anything significant to the abstract idea.
	Claims 8 and 17 merely further embellish the abstract idea as related to describing the occurrence information. The claims do not add anything significant to the abstract idea.	
Claims 9 and 18 merely further embellish the abstract idea as related to describing the code information. The claims do not add anything significant to the abstract idea.	
	At best, the claims describe a certain method of organizing human activity through the use of generic computer components as tools to implement the abstract idea.
	The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. As such the claims simply describe a problem, announce purely functional steps that purport to solve the problem, and recite standard computer operations to perform some of those steps, which is not “significantly more” than an abstract idea.  Therefore, claims 1, 3, 8-10, 12, 17, and 18 are directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 8, 9, 10, 12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vivier, U.S. Patent Publication 20180211213, in view of Aljawhari, U.S. Patent Application Publication 20170262862.
	Claims 1 and 10, the claims are substantially similar. The discussion of prior art applies to substantially similar claim limitations of the independent claims and substantially similar limitations of subsequent dependent claims.
	Regarding claim 1,
	Vivier — which is directed to the use of a blockchain to provide product identification and verification — discloses:


	(claim 1) A system for authenticating an origin of a cosmetic product comprising: processing circuitry configured to: 
	(claim 10) A method, implemented by a system for authenticating an origin of a cosmetic product comprising:
	receive occurrence information of a handling operation from each point in a manufacturing and distribution chain of the cosmetic product; 
	[a product may include anything that can be offered to a market…a product may include other items or goods, such as manufactured or refined goods (e.g., food, medicine, or cosmetics)…a product may include hundreds, thousands, or millions of products, each with a chemical identity and a blockchain (0061); the product producer may provide the product to another entity, such as a product distributor (0019); A blockchain is a distributed database that maintains a continuously-growing list of records, called blocks, that may be linked together to form a chain. Each block in the blockchain may contain a timestamp and a link to a previous block and/or transaction…a blockchain may include a secure transaction ledger database shared by parties participating in an established, distributed network of computers. A blockchain may record a transaction (e.g., an exchange or transfer of information) that occurs in the network, thereby reducing or eliminating the need for trusted/centralized third parties (0001); The one or more processors may create a block or a transaction of a blockchain for the product (0002); The block or the transaction may store the information regarding the product, information identifying the chemical identity of the product, information identifying the attribute of the product, or information identifying a The blockchain may be analyzed during transportation of the product to the destination to verify the attribute or the chemical identity (0002); The blockchain may be analyzed, at a plurality of stages during transportation of the item to the destination, to verify the blockchain (0004; see also 0035)]
	output a result of a block chain operation to signify that each predetermined point in the manufacturing and distribution chain of the cosmetic product has provided the occurrence information of a handling operation; 
	[a device may include one or more processors to receive information regarding a product to be shipped to a destination. The product may have an origin. The one or more processors may perform an analysis on the product using an analysis technique…The one or more processors may create a block or a transaction of a blockchain for the product. The block or the transaction may store the information regarding the product, information identifying the chemical identity of the product, information identifying the attribute of the product, or information identifying a quantity of the product. The blockchain may be accessible during transportation of the product to the destination. The blockchain may be analyzed during transportation of the product to the destination to verify the attribute or the chemical identity (0002); the product producer may provide the product to another entity, such as a product distributor  (0019); determine a chemical identity of a product at each of different stages (e.g., during transportation of the product), to securely store information identifying the chemical identity of the product at each stage using a blockchain database, and to quickly and efficiently verify the chemical identity (e.g., to determine fulfillment of contract terms using a smart contract) by comparing the stored information from different stages (0015; see also 0025 discussing performing an action based on verifying the chemical identity of the product and providing a message to a user device); In this way, security related to a transfer of the product is increased by determining whether an attribute of the product has changed. In addition, security is increased by permitting an analytics system to determine at which stage (e.g., of a supply chain) a product was modified or tampered with (0016); use the sensor device (e.g., an infrared spectrometer) to analyze a product of the product producer to determine a chemical identity (e.g., a chemical composition) of the product. The chemical identity may identify an attribute of the product, such as a geographic origin of the product, a particular manufacturing or processing plant from which the product originated, a quality of the product, and/or the like (0017); an analytics system may verify a product using a chemical identity of the product and may determine at what point in a series of transfers, if any, an alteration or modification to the product occurred by analyzing a set of blocks and/or transactions (e.g., of a blockchain). This increases security related to a transfer of the product by determining whether an attribute of the product has changed or has been altered during the transfer (0027, 0030)]
	receive code information, from a packaging location in the manufacturing and distribution chain, which corresponds to code information applied to a packaging of the cosmetic product, store the code information received from the packaging location in association with the block chain result; 
	[a product producer may use a sensor device to analyze a product and read a barcode to aid in gathering information about the product and provide information to the analytics system (0017, 0018, 0044); the product producer may provide the product to another entity, such as a product distributor (0019, Figs. 1A-1D); the product distributor may also use a sensor device to analyze a product to read a barcode to aid in gathering information about a product and provide information to the analytics system (0020-0023); Client device 235 includes one or more devices capable of receiving, generating, storing, processing, and/or providing information associated with a product. For example, client device 235 may include a communication and/or computing device, such as a mobile phone (0047); FIG. 2, environment 200 may include an analytics system 205, a cloud computing environment 210, a set of computing resources 215, a sensor device 220, a user device 225, one or more server devices 230 (referred to collectively as "server devices 230," and individually as "server device 230"), and a client device 235 (0034); Sensor device 220 includes one or more devices for obtaining sensor-related information…a reader device (e.g., a radio-frequency identification (RFID) reader, a barcode reader, or a Quick response (QR) code reader) to read an RFID tag, a barcode tag, or a QR code tag, or a similar type of device, such as a device that may aid in gathering information related to an attribute of a product (0044); Device 300 may correspond to analytics system 205, cloud computing environment 210, computing resources 215, sensor device 220, user device 225, server device 230, and/or client device 235. In some implementations, analytics system 205, cloud computing environment 210, computing resources 215, sensor device 220, user device 225, server device 230, and/or client device 235 may include one or more devices 300 and/or one or more components of device 300 (0049); As shown by reference number 110, robot R1 may provide information identifying the chemical identity to the analytics system. As shown by reference number 115, the analytics system may store the information identifying the chemical identity in an encrypted record, such as a block, and/or a transaction (e.g., a transfer of information) of a block, in a blockchain database. In some implementations, the analytics system may store additional information in the block and/or transaction with the information identifying the chemical identity. For example, the analytics system may store information identifying the product producer, a calendar date and/or time at which the chemical identity was determined, and/or the like (0018); verify the chemical identity (e.g., to determine fulfillment of contract terms using a smart contract) by comparing the stored information from different stages (0015); Server device 230 includes one or more devices capable of storing, processing, and/or routing information associated with a product… server device 230 may receive information associated with a product from analytics system 205 and may store the information (e.g., in a blockchain database) (0046, 0051; see also 0021, 0024); Client device 235 includes one or more devices capable of receiving, generating, storing, processing, and/or providing information associated with a product. For example, client device 235 may include a communication and/or computing device, such as a mobile phone (0057)]
	receive information from a user device inquiring about the cosmetic product; and 
output information about the cosmetic product to the user device in response to the received information, 
	[one or more devices for obtaining sensor-related information…user device 225 may receive information and/or a message related to a product from analytics system 205…user device 225 may transmit information related to a product (e.g., gathered using sensor device 220) to analytics system 205, as described elsewhere herein. Additionally, or alternatively, user device 225 may receive information and/or a message related to a product from analytics system 205 (0045); product information may include information related to a product. For example, product information may include information identifying a product quantity, type, quality, origin, destination, source, and/or the like (0060); verify the chemical identity (e.g., to determine fulfillment of contract terms using a smart contract) by comparing the stored information from different stages (0015)]
	wherein the user device is a mobile device, and 
	[user device 225 may include a communication and/or computing device, such as a mobile phone (0045)]
	the processing circuitry is configured to receive code information from the mobile device corresponding to code information scanned detected by the mobile device from a cosmetic product package at a retail location; 
	[Sensor device 220 includes one or more devices for obtaining sensor-related information…a reader device (e.g., a radio-frequency identification (RFID) reader, a barcode reader, or a Quick response (QR) code reader) to read an RFID tag, a barcode tag, or a QR code tag, or a similar type of device, such as a device that may aid in gathering information related to an attribute of a product (0044)]
	determine if the received code information from the mobile device corresponds to stored code information received from the packaging location that is stored with the block chain results; and output information about the cosmetic product to the mobile device based on the determination result 
	[Device 300 may correspond to analytics system 205, cloud computing environment 210, computing resources 215, sensor device 220, user device 225, server device 230, and/or client device 235. In some implementations, analytics system 205, cloud computing environment 210, computing resources 215, sensor device 220, user device 225, server device 230, and/or client device 235 may include one or more devices 300 and/or one or more components of device 300 (0049); As shown by reference number 110, robot R1 may provide information identifying the chemical identity to the analytics system. As shown by reference number 115, the analytics system may store the information identifying the chemical identity in an encrypted record, such as a block, and/or a transaction (e.g., a transfer of information) of a block, in a blockchain database. In some implementations, the analytics system may store additional information in the block and/or transaction with the information identifying the chemical identity. For example, the analytics system may store information identifying the product producer, a calendar date and/or time at which the chemical identity was determined, and/or the like (0018); verify the chemical identity (e.g., to determine fulfillment of contract terms using a smart contract) by comparing the stored information from different stages (0015); Server device 230 includes one or more devices capable of storing, processing, and/or routing information associated with a product… server device 230 may receive information associated with a product from analytics system 
	that verifies that the cosmetic product has been transported along an expected manufacturing and distribution chain to the retail location.  
	[analytics system 205 may use historical information related to an amount of travel time between an entity shipping a product and an entity receiving the product to predict or identify a potentially fraudulent shipment. For example, analytics system 205 may identify a shipment where the amount of time for the shipment may indicate that the shipment was diverted from an expected route without authorization, was halted unexpectedly, such as when the product is to be tampered with, and/or the like. In some implementations, when identifying potentially fraudulent shipments, analytics system 205 may compare information identifying an amount of time for a shipment and historical information related to a similar shipment and determine whether a difference between the amounts of time satisfies a threshold (0088)]
	In summary, Vivier teaches: one or more processors may create a block or a transaction of a blockchain for the product; the block or the transaction may store the information regarding the product; the blockchain may be analyzed, at a plurality of stages; determine a chemical identity of a product at each of different stages; securely store information associated with the product at each stage using a blockchain database, and to quickly and efficiently verify the chemical identity (e.g., to determine 
	While Vivier teaches the broadest reasonable interpretation of the claim limitations, the Examiner notes that Vivier does not explicitly recite the product as a packaged product. However, the Examiner introduces Aljawhari to address the limitations as related to packaged products. While Aljawhari does not explicitly identify cosmetic products, Aljawhari is directed to providing provenance of a packaged product using blockchain technology and a unique product identifier as well as the optional association to the product of an anti-counterfeiting device also having a unique identifier as the product moves along the supply chain. While the portions of the limitations in italics, below, are what has not already been addressed, additional disclosure of Aljawhari as related to the limitations is provided to provide context to the disclosure and support the motivation and rationale to combine the cited prior art.
Aljawhari — which is directed to the management and provision of the provenance of products using blockchain technology — discloses:
	(claim 1) A system for authenticating an origin of a cosmetic product comprising: processing circuitry configured to: 
	(claim 10) A method, implemented by a system for authenticating an origin of a cosmetic product comprising:	 
	receive occurrence information of a handling operation from each point in a manufacturing and distribution chain of the cosmetic product; 
	[The disclosure of this specification relates to products of many types, wherein perishable consumable produce and products are an example and the field of the disclosure is the management and provision of the provenance of products using blockchain technology (0002); there are many characteristics to track and many factors unique to the source product and the processes and environment of the product that are to be accounted for (0009); tracking portions of the supply chain between the source of the product to the consumer (0010); managing and providing provenance of a product associated with an anti-counterfeiting device having a unique identifier (0014); steps and the collection of characteristics associated with those steps along a supply chain involving the use of a tag during the source phase and the supply of product code or codes from the processing server (0028-0030, 0043-0044, Figs. 1-3, Fig. 12); The use of additional unique identifiers to the product or portions of the product occurs at selected steps of the progress of the product along the supply chain (0092); a database containing data representative of the various characteristics of the product and various associations with one or more The characteristics are stored in the database as data representative of events and information associated with a product as it traverses the supply chain (0166)]
	output a result of a block chain operation to signify that each predetermined point in the manufacturing and distribution chain of the cosmetic product has provided the occurrence information of a handling operation;
	[steps and the collection of characteristics associated with those steps along a supply chain involving the use of a tag during the source phase and the supply of product code or codes from the processing server (0028-0030, Figs. 1-3, Fig. 19); displaying and confirming the provenance of a product (0017); FIG. 10 depicts a step to record process (0042, Fig. 10); association by the processing server in the data memory device the unique identifier of the source version of the product with each of one or more characteristics of the product existing or created during the source and other phases of the product (0095); The characteristics are stored in the database as data representative of events and information associated with a product as it traverses the supply chain (0166); the use of blockchain technology to maintain a public record of one or more of the data associated with each characteristic for each product and provide verification output (0103-0105, 0159, 0166, 0167, 0169)]
	receive code information, from a packaging location in the manufacturing and distribution chain, which corresponds to code information applied to a packaging of the cosmetic product, store the code information received from the packaging location in association with the block chain result;
receiving and storing data including unique identifiers of a product and anti-counterfeiting devices and data representative of one or more characteristics of the product (0017, 0095); FIG. 7A depicts a digital representation of a product code and an example bar code (0038, Fig. 7A); FIG. 9 depicts a flow diagram of the process of allocating one or more unique product codes (0041, Fig. 9); FIG. 3 illustrates that a unique identifier and tag/s can be provided in the same manner as described as for FIGS. 1 and 2, in addition to which it is possible to assign a further unique identifier and or attach tag/s, to individual packaged product for the transportation phase…There is an association by the processing server in the associated data memory device of the unique identifier for a source version or any other version of the product with the unique identifier of the anti-counterfeit device (0091; see also 0101); The use of additional unique identifiers to the product or portions of the product occurs at selected steps of the progress of the product along the supply chain (0092); the use of blockchain technology to maintain a public record of one or more of the data associated with each characteristic for each product and provide verification output (0103-0105, 0159, 0166, 0167, 0169)]
	receive information from a user device inquiring about the cosmetic product; and 
output information about the cosmetic product to the user device in response to the received information, 
	[a prospective purchaser may use a scanner/reader to scan/read unique product identification codes to check authenticity and provide validation (0165-0166, Fig. 22); making available by the processor in response to the query of at least one characteristic associated with the source version of the product by using the unique identifier for the source version of the product to locate in the data memory device one or more of the characteristics of the product associated with the source version of the product or to retrieve from the data memory device, collate and present the characteristics associated with the unique identifier and providing those characteristics with none or additional data which further informs the recipient of the information including provision of data associated with one or more unique identifiers of tags which have been physically associated with a product or product portion or packaging (0095, 0169); The user of the arrangement can use different devices, such as a mobile computer device…Each device provides a range of features but both may provide a verification checking program (0169); retail Point of Sale (POS) (0170)]
	wherein the user device is a mobile device, and
	[The user of the arrangement can use different devices, such as a mobile computer device…Each device provides a range of features but both may provide a verification checking program (0169)]
	the processing circuitry is configured to receive code information from the mobile device corresponding to code information scanned detected by the mobile device from a cosmetic product package at a retail location; determine if the received code information from the mobile device corresponds to stored code information received from the packaging location that is stored with the block chain results; and output information about the cosmetic product to the mobile device based on the determination result 
	[The user of the arrangement can use different devices, such as a mobile computer device…Each device provides a range of features but both may provide a  (0103-0105, 0159, 0166, 0167, 0169); a prospective purchaser may use a scanner/reader to scan/read unique product identification codes to check authenticity and provide validation (0165-0166, Fig. 22)]
	While Aljawhari does not explicitly recite cosmetic products, Aljawhari notes that, “The disclosure of this specification relates to products of many types, wherein perishable consumable produce and products are an example and the field of the disclosure is the management and provision of the provenance of products using blockchain technology,” (0002), and, “Products take a unique path from their source, through one or more steps of preparation and handling, to wholesale and retail supply chain locations and eventually to the consumer at the final point of sale. A great deal of effort, extensive systems and user convenience is required, however there are none or limited ways to provide to customers any confidence that the product they are about to purchase is necessarily the product it purports to be,” (0003). The Examiner notes that, as previously discussed, Vivier teaches that a product may be anything that can be offered to a market, including cosmetics (0061).
	Vivier teaches the use of a blockchain to provide product identification and verification. Aljawhari teaches the management and provision of the provenance of products using blockchain technology. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
Vivier and Aljawhari is that Vivier does not explicitly recite the product as a packaged product.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features for the management and provision of the provenance of products using blockchain technology (as taught by Aljawhari) with the system and method for the use of a blockchain to provide product identification and verification (as taught by Vivier) in order to enable a consumer to use a scanner/reader to scan/read unique product identification codes to confirm authenticity and provide validation (Vivier 0084, 0085, 0110).

	Regarding claims 3 and 12, the combination of Vivier and Aljawhari teaches the limitations of claims 1 and 10. 
	Vivier further discloses:
	wherein the information about the cosmetic product verifies an origin of one or more ingredients included in the cosmetic product.  
	[The product may have an origin. The one or more processors may perform an analysis on the product using an analysis technique. The analysis technique may be used to determine a chemical identity of the product. The chemical identity may uniquely identify the product with respect to a plurality of other products from origins differing from the origin of the product…The block or the transaction may store the information regarding the product, information identifying the chemical identity of the product, information identifying the attribute of the product, or information identifying a quantity of the product (0002); A product, such as a commodity, medicine, food, e.g., a geographic location) or a quality level of the product. In some cases, entities may want to contract for a particular attribute as part of a transaction (0014); The chemical identity may identify an attribute of the product, such as a geographic origin of the product, a particular manufacturing or processing plant from which the product originated, a quality of the product, and/or the like (0017, 0035, 0060, 0072); a chemical identity may include a composition of a product, such as a chemical, molecular, elemental, mineral, or atomic composition, and/or the like. In some implementations, a chemical identity may include a DNA identity or a similar type of identity, such as to identify cattle, livestock, a bacterium, a plant, a person, or a virus. In some implementations, a chemical identity may identify an attribute of the product. For example, an attribute of the product may include a type of the product, a quality and/or grade of the product, an origin location of the product, a manufacturing and/or refining process applied to the product, and/or the like (0064; see also 0075)]
	Additionally, Aljawhari further discloses:
	wherein the information about the cosmetic product verifies an origin of one or more ingredients included in the cosmetic product.  
	[each ingredient that was used in the creation of the actual product is listed as well as the source of that ingredient (0157, Figs. 19-21)]
	The Examiner asserts that the claim limitations are recited in a manner in which the motivation and rationale discussed in addressing claims 1 and 10 applies here, as well.

	Regarding claims 8 and 17, the combination of Vivier and Aljawhari teaches the limitations of claims 1 and 10. 
	Vivier further discloses:
	wherein the occurrence information of the handling operation is one of a receiving, storing, dispensing, or mixing operation related to an ingredient of the cosmetic product.  
	[The product may have an origin. The one or more processors may perform an analysis on the product using an analysis technique. The analysis technique may be used to determine a chemical identity of the product. The chemical identity may uniquely identify the product with respect to a plurality of other products from origins differing from the origin of the product…The block or the transaction may store the information regarding the product, information identifying the chemical identity of the product, information identifying the attribute of the product, or information identifying a quantity of the product (0002); A product, such as a commodity, medicine, food, beverages, cosmetics, or the like, may have a chemical identity that is associated with an attribute of the product, such as an origin (e.g., a geographic location) or a quality level of the product. In some cases, entities may want to contract for a particular attribute as part of a transaction (0014); The chemical identity may identify an attribute of the product, such as a geographic origin of the product, a particular manufacturing or processing plant from which the product originated, a quality of the product, and/or the like (0017, 0035, 0060, 0072); a chemical identity may include a composition of a product, such as a chemical, molecular, elemental, mineral, or atomic composition, see also 0075)]

	Regarding claims 9 and 18, the combination of Vivier and Aljawhari teaches the limitations of claims 1 and 10. 
	Vivier further discloses:
	wherein the code information applied to the packaging of the cosmetic product corresponds to a printed unique code or near field communication (NFC) information.  
	[a reader device (e.g., a radio-frequency identification (RFID) reader, a barcode reader, or a Quick response (QR) code reader) to read an RFID tag, a barcode tag, or a QR code tag, or a similar type of device, such as a device that may aid in gathering information related to an attribute of a product (0044)]
	Additionally, Aljawhari further discloses:
	wherein the code information applied to the packaging of the cosmetic product corresponds to a printed unique code or near field communication (NFC) information.
	[receiving and storing data including unique identifiers of a product and anti-counterfeiting devices and data representative of one or more characteristics of the product (0017, 0095); FIG. 7A depicts a digital representation of a product code and an see also 0101); RFID tags (0077, 0096, 0119); FIG. 7B depicts a data string representative of the company identifier plus a product identifier and is represented as a bar code (0131); FIG. 13 illustrates a tag and QR code combination used or useable in association with a product. In this example the tag 130 is secreted within the package and not visible to the purchaser of the product, while the QR code is printed on the side of the package and visible as well as scannable (0138)]
	The Examiner asserts that the claim limitations are recited in a manner in which the motivation and rationale discussed in addressing claims 1 and 10 applies here, as well.
Response to Arguments
Applicant’s arguments on pages 8-16, filed on 11/12/20, have been fully considered but they are not persuasive. Applicant notes, on page 8, that: Claims 1, 3, 8-10, 12, and 17-18 are currently pending, Claims 1 and 10 having been amended, and Claims 2, 4-7, 11, and 13-16 having been canceled without prejudice or disclaimer.
	Applicant requests reconsideration of the application in as presently amended..

Objections:
	Applicant notes, on page 8, that the present submission of a replacement Abstract renders this ground of objection moot. The Examiner notes that, in view of the amended Abstract, the objection is moot.
35 U.S.C. § 112(b) Rejections:
	Applicant notes, on page 8, that claims 1-18 were rejected under 35 U.S.C. §112(b) as being indefinite. Applicant argues, on page 8, that the present amendments to Claims 1 and 10 and the cancellation of Claims 4-7 and 13-16 render these ground of rejections moot. In view of the amended claims, the rejections under 35 USC 112(b) are withdrawn.
35 U.S.C. § 101 Rejections:
	Applicant notes, on page 4, that claims 1-18 were rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter. Applicant argues, on pages 8-11, that the present amendment overcomes this ground of rejection. Applicant argues, on page 11, that in the present case, evaluating the claim language "as a whole," including the "combination of elements" recited, demonstrates that the claims are clearly directed to the "practical application" in that the claims are directed to a physical action taken by the mobile device of a user which allows it to perform a verification of a cosmetic product at a retail location. Applicant also argues that the claim elements as a whole nevertheless "still integrate ... into a practical application, thereby satisfying the subject matter eligibility requirement of Section 101,” and argues that the claims are therefore 
	The Examiner respectfully disagrees with Applicant’s assertion. As discussed in the rejections under 35 USC 101, the elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. As such the claims simply describe a problem, announce purely functional steps that purport to solve the problem, and recite standard computer operations to perform some of those steps, which is not “significantly more” than an abstract idea.  	Therefore, claims 1, 3, 8-10, 12, 17, and 18 are directed to non-statutory subject matter. Applicant’s arguments are fully considered, but are not persuasive.
35 U.S.C. § 103 Rejections:
	Applicant notes, on page 8, that Claims 1-6, 8-15, and 17-20 were rejected under 35 U.S.C. §103 as being unpatentable over Vivier (U.S. Pub. No. 2018/0211213) in view of Aljawhari (U.S. Pub. No. 2017/0262862); and Claims 7 and 16 were rejected under 35 U.S.C. §103 as being unpatentable over Vivier in view of Aljawhari and Ramachandran (U.S. Pub. No. 2018/0285810). Applicant argues, on pages 12-15, that the present amendment overcomes the rejections under 35 USC 103. 
	Applicant argues, on pages 12-13 (emphasis added):
	 Turning to the applied art, Vivier is directed to a method of secure product identification and verification. In addition to Claim 1, the Office Action cites to Vivier for the features of Claims 2 and 4, which are now applicable to amended Claim 1. Specifically, Figure 2 of Vivier shows a cloud computing environment below.
With respect to the recitation of "receive code information from the mobile user device corresponding to code information scanned detected by the mobile device from a cosmetic product package at a retail location," the Office Action cites to paragraph [0044] of Vivier which describes the following.
	
	Applicant provides paragraph [0044] of Vivier on pages 13-14, and argues:
	However, this paragraph describes functions of the sensor device 220 and not the user device 225. Also, it does not describe scanning code information from a cosmetic product package at a retail location.

	Regarding Applicant’s argument that, “this paragraph describes functions of the sensor device 220 and not the user device 225,” the Examiner notes paragraph [0044] referenced by Applicant discloses that sensor device 220 may be attached to user device 225 (0044). Additionally, Vivier discloses (emphasis added):
	User device 225 includes one or more devices capable of receiving, generating, storing, processing, and/or providing information associated with a product. For example, user device 225 may include a communication and/or computing device, such as a mobile phone…user device 225 may transmit information related to a product (e.g., gathered using sensor device 220) to analytics system 205, as described elsewhere herein. Additionally, or alternatively, user device 225 may receive information and/or a message related to a product from analytics system 205, as described elsewhere herein (0045)
	The Examiner asserts Vivier clearly teaches or suggests, “receive code information from the mobile user device corresponding to code information scanned detected by the mobile device.”
	Regarding Applicant’s argument that, “it does not describe scanning code information from a cosmetic product package at a retail location,” the Examiner notes Vivier discloses: FIG. 5 is a flow chart of another example process 500 for securely identifying and verifying a product. Specifically, process 500 may relate to a process performed by an entity that receives a product (e.g., a product distributor or a product retailer)… one or more process blocks of FIG. 5 may be performed by another device or a group of devices separate from or including analytics system 205, such as sensor device 220, user device 225, server device 230, or client device 235,” (0086).
	Additionally, Aljawhari discloses: The device 1500 or a suitably programmed mobile computing device (tablet, portable computer, etc.) or mobile phone device, can then communicate via the Internet 58 to the processing server 50 to obtain information about the product as well as information about the provenance of the product, assuming the product is what it indicated in the received information (0109); the first function of the device 1500 is to detect, in one example method, by detecting /scanning the unique identification associated with the product, to assist in the determination of the associated provenance of the product (0107), and, “in many situations the consumer will rely on the scanning of a bar code or QR code or other type of scan for the unique identification,” (0110).
	On pages 14-15, regarding claim 4, Applicant references paragraph [0088] of Vivier and argues:
	However, this cited portion describes using amounts of shipping time to determine if a shipment has diverted from an expected route. This portion does not disclose or suggest anything about a mobile device of a user scanning a code from a cosmetic product package at a retail location, and then the mobile device outputting information about the cosmetic product to the mobile user device based on the determination result that verifies that the cosmetic product has followed an expected manufacturing and distribution chain to the retail location.

	The Examiner notes claim 4, now canceled, comprised: “wherein the information about the cosmetic product verifies that the cosmetic product has followed an expected manufacturing and distribution chain to the retail location.” Claim 4 did not require addressing limitations that were already addressed, and Vivier discloses:
	[The block or the transaction may store the information regarding the product, information identifying the chemical identity of the product, information identifying the attribute of the product, or information identifying a quantity of the product. The blockchain may be accessible during transportation of the product to the destination. The blockchain may be analyzed during transportation of the product to the destination to verify the attribute or the chemical identity (0002); The blockchain may be analyzed, at a plurality of stages during transportation of the item to the destination, to verify the blockchain (0004; see also 0035)]	
	Additionally, as noted in addressing the independent claims, Aljawhari discloses:
	[the provenance of products using blockchain technology (0002); the use of blockchain technology to maintain a public record of one or more of the data associated with each characteristic for each product and provide verification output (0103-0105, 0159, 0166, 0167, 0169); managing and providing provenance of a product associated with an anti-counterfeiting device having a unique identifier (0014); steps and the collection of characteristics associated with those steps along a supply chain involving the use of a tag during the source phase and the supply of product code or codes from the processing server (0028-0030, 0043-0044, Figs. 1-3, Fig. 12); The use of additional unique identifiers to the product or portions of the product occurs at selected steps of the 
	As discussed in the 35 USC 103 rejections the disclosure of cited prior art teaches or suggests the broadest reasonable interpretation of the claims.
	Applicant’s arguments have been fully considered, but are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE WILLIAM WHITE whose telephone number is (469)295-9109.  The examiner can normally be reached on Monday-Friday 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.W.W./Examiner, Art Unit 3689                                                                                                                                                                                                        
/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689